DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO2015098719.
Regarding claim 1, WO2015098719 teach a method for manufacturing a fluid device composite member comprising a silicone member that comprises a body part which is made of silicone and comprises a flow-path-defining section for defining a flow path on one surface of the body part (Fig 1: flow path substrate sheet 20), and a resin substrate disposed on another surface of the body part opposite to the one surface (protective base sheet covering substrate sheets 10 and 30), comprising: a laminated body manufacturing step in which a liquid silicone material is placed on a surface of the resin substrate, and the liquid silicone material is cured at a temperature of 100 °C or less to obtain a laminated body in which a silicone cured product is bonded to the resin substrate (Pg. 7, para. 8: 0-200 degrees), wherein the liquid silicone material comprises a platinum catalyst (pg. 5 para. 9-10), and the resin substrate is made of an olefin resin or an acrylic resin. (Pg. 9 para. 4: acrylic resin)
Regarding claims 2-3, WO2015098719 teach the liquid silicone material comprises an adhesive component; wherein the body part is made of a silicone rubber comprising an adhesive component.  (Pg. 9 para. 7-9: adhesive)
Regarding claim 4, WO2015098719 teach the adhesive component is made of an organopolysiloxane or a silane coupling agent having a phenyl group. (Pg. 7 para. 9: silanol-terminated polyiphenylsiloxane)
Regarding claim 5, WO2015098719 teach a modifying step of modifying the surface of the resin substrate before the laminated body manufacturing step. (Pg. 7 para. 2: plasma treatment)
Regarding claim 6, WO2015098719 teach the laminated body manufacturing step is performed by an injection molding method using a mold. (Pg. 7 para. 3)
Regarding claim 7, WO2015098719 teach the flow-path-defining section comprises a recess for partially capturing a fluid, the mold has a shape for forming the recess in the silicone cured product manufactured in the laminated body manufacturing step, and the silicone cured product is the body part comprising the flow-path-defining section on one surface thereof. (Pg. 13 para. 1: sample discharge sites 22b,22c)
Regarding claim 8, WO2015098719 teach the flow-path-defining section comprises a recess for partially capturing a fluid, and the method further comprises a recess forming step for forming the recess on one surface of the silicone cured product after the laminated body manufacturing step. (Pg. 13 para. 1: sample discharge sites 22b,22c)
Regarding claim 9, WO2015098719 teach a barrier layer forming step of forming a barrier layer having hydrophilicity or hydrophobicity in at least a portion of one surface of the silicone cured product after the laminated body manufacturing step. (Pg. 9 para. 1: laminated protective sheet would be inherently either hydrophilic or hydrophobic)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798